Citation Nr: 0501041	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-11 944 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel













INTRODUCTION


The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND


?	The case is remanded to obtain medical records used in 
the veteran's Social Security Administration disability 
determination.
?	This case is remanded to obtain additional service 
personnel records for the veteran.  Specifically, the 
veteran's unit records must be obtained from the U.S. 
Armed Services Center for Unit Record Research 
(USASCURR).
?	This case is remanded to obtain a VA psychiatric 
examination if the RO is able to verify the veteran's 
stressors.

It does not appear that the RO attempted to obtain the Social 
Security Administration records used in the veteran's 
disability determination.  Pursuant to Littke v. Derwinski, 1 
Vet.App. 90 (1990), the RO should obtain all records 
associated with such determination.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, and the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

38 U.S.C.A. § 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The veteran asserted the following stressors during his time 
on active duty in the United States Navy: he was under 
constant fire while working as a storeroom clerk at Naval 
Support Activity in Danang, Vietnam in 1968; he was part of 
Operation Giant Slingshot (535th Squadron) beginning in 
February 1969; while working as a liaison with the 9th 
Infantry Helicopter Unit in Tan An, Vietnam he witnessed a 
Cobra gunship crash and decapitation of a soldier in either 
January or February 1969.  The RO must request a unit history 
from USASCURR to determine if these events did take place as 
the veteran stated.

If the RO is able to verify the veteran's alleged stressors, 
a VA examination should then be afforded the veteran.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary authorizations from 
the veteran, the RO should contact the U.S. Social 
Security Administration and request copies of all 
medical records used by that agency in making its 
determination that the veteran was not disabled for 
Social Security Administration purposes.  Any such 
records received should be associated with the 
veteran's claims file.  If the search for such records 
has negative results, a statement to that effect should 
be placed in the veteran's claims file. 

2.  Send a request to USASCURR asking that a unit 
history search be undertaken to find out if there is 
verification of the following incidents:

A.  In the period from May 1, 1968 to June 1, 1968, 
members of the 535th Squadron came under mortar 
fire during Naval Support Activity in Danang, 
Vietnam.

B.  In February 1969 the veteran was selected for 
Operation Giant Slingshot.

C.  Between January and February 1969, at the 9th 
Infantry Helicopter Base Camp in Tan An, Vietnam, a 
Cobra gunship crashed accidentally and decapitated 
a pilot.  A soldier by the name of William (Bill) 
Kelly was also part of either the 9th Infantry 
Helicopter Unit or the 535th Squadron.

3.  If the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination.  
The veteran's service medical and personnel records and 
his current medical records should be reviewed in detail 
by examining psychiatrist.  Based on review of the 
veteran's pertinent history, along with the examination 
findings, the psychiatrist should respond to each of the 
following items:

A.  State a medical opinion as to whether the 
veteran currently has PTSD.

B.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.

C.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
should state a medical opinion as to whether it is 
at least as likely as not that such psychiatric 
disorder had its onset during his period of active 
duty or within one year afterward.

D.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
must state a medical opinion as to whether it is at 
least as likely as not that the psychiatric 
disorder is the result of a disease, injury, or 
other incident that occurred while the veteran was 
in service.

4.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for PTSD.  
In the event that the claim is not resolved to the 
satisfaction of the appellant, the RO should issue a 
supplemental statement of the case, a copy of which 
should be provided the veteran, and his representative.  
After they have been given an opportunity to submit 
additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



